Exhibit 10.2

[EXECUTION VERSION]

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

Dated as of May 31, 2007

Among

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

AND THE PRUDENTIAL NOTEHOLDERS,

BANK OF AMERICA, N.A.

AND THE OTHER CREDIT AGREEMENT LENDERS,

NORTHWEST PIPE COMPANY

AND THE OTHER CREDIT PARTIES,

and

BANK OF AMERICA, N.A.

as Collateral Agent

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE ARTICLE I    DEFINITIONS    2             Section 1.1   
    Definitions of Certain Terms    2             Section 1.2        Terms
Generally    10 ARTICLE II    ACTS AND DUTIES OF SECURED CREDITORS    10
            Section 2.1        Acts of Secured Creditors    10
            Section 2.2        Determination of Amounts of Obligations    10
            Section 2.3        Restrictions on Actions    11             Section
2.4        Notice of Enforcement Event; Other Notices    11 ARTICLE III   
DUTIES OF COLLATERAL AGENT    12             Section 3.1        Notices to
Secured Creditors    12             Section 3.2        Directions from Majority
Secured Creditors    12 ARTICLE IV    PROCEEDS RECEIVED UNDER COLLATERAL
DOCUMENTS; OTHER AMOUNTS RECEIVED    13             Section 4.1   
    Establishment of Collateral Accounts; Application of Proceeds of Collateral
   13             Section 4.2        Investment of Amounts in Collateral
Accounts    16             Section 4.3        Turnover of Collateral Received by
Secured Creditors    16             Section 4.4        Turnover of Deemed
Collateral Proceeds by Secured Creditors    16             Section 4.5   
    Determination of Pro Rata Shares    17             Section 4.6   
    Adjustment for Avoided Payments    17 ARTICLE V    CONCERNING THE COLLATERAL
AGENT    17             Section 5.1        Appointment and Authorization of
Collateral Agent    17             Section 5.2        Collateral Agent Fee    18
            Section 5.3        Delegation of Duties    18             Section
5.4        Liability of Collateral Agent    18             Section 5.5   
    Reliance by Collateral Agent    18             Section 5.6        Notice of
Enforcement Event    19             Section 5.7        Credit Decision;
Disclosure of Information by Collateral Agent    19             Section 5.8   
    Attorney Costs, Expenses and Taxes    20             Section 5.9   
    Indemnification by Company    20             Section 5.10   
    Indemnification by Secured Creditors    21

 

i.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE             Section 5.11        BofA in its Individual Capacity
   21             Section 5.12        Successor Collateral Agent    22
ARTICLE VI    REPRESENTATIONS AND WARRANTIES    22 ARTICLE VII    INTERCREDITOR
ARRANGEMENTS    23             Section 7.1        Security Interests    23
            Section 7.2        Restrictions on Waivers, Amendments and Consents
to Creditor Documents    23             Section 7.3        Release of Collateral
   24             Section 7.4        Additional Guarantors and Collateral    24
            Section 7.5        Purchase of Collateral    24             Section
7.6        Bankruptcy Proceedings    24             Section 7.7        No
Contest of Secured Obligations    25             Section 7.8        Further
Assurances, Etc    25 ARTICLE VIII    MISCELLANEOUS    25             Section
8.1        No Individual Action    25             Section 8.2        Successors
and Assigns; Replacements and Refinancings    25             Section 8.3   
    Notices    26             Section 8.4        Termination    26
            Section 8.5        APPLICABLE LAW    27             Section 8.6   
    Amendments and Waivers of Agreement and Collateral Documents    27
            Section 8.7        Waiver of Rights    28             Section 8.8   
    Severability    28             Section 8.9        Counterparts;
Effectiveness    28             Section 8.10        Section Headings    28
            Section 8.11        Complete Agreement; No Novation    28

 

ii.



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

THIS SECOND AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
(“Agreement”), dated as of May 31, 2007, which amends and restates in its
entirety that certain Amended and Restated Intercreditor and Collateral Agency
Agreement, dated as of May 20, 2005, by and among Northwest Pipe Company, an
Oregon corporation (the “Company”), certain parties hereto and certain other
Persons, is entered into by and among (i) (a) Prudential Investment Management,
Inc. (“PIM”), (b) The Prudential Insurance Company of America (“Prudential”), as
the holder of the Prudential Series A Notes, a holder of Prudential Series B
Notes, a holder of Prudential Series C Notes and the holder of the Prudential
Series D Notes, (c) Prudential Retirement Insurance and Annuity Company
(“PRIAC”) as a holder of Prudential Series B Notes and a holder of Prudential
Series C Notes and (d) any other Prudential Affiliates that hereafter become
initial purchasers of Prudential Shelf Notes and execute a Joinder Agreement
(Secured Creditor) (together with the successors, transferees and assigns of any
of the foregoing holders of Prudential Series A Notes, Prudential Series B
Notes, Prudential Series C Notes, Prudential Series D Notes or Prudential Shelf
Notes that execute a Joinder Agreement (Secured Creditor), the “Prudential
Noteholders”), (ii) Bank of America, N.A., a national banking association
(“BofA”), in its individual capacity as the lender, swing line lender and the
issuing bank under the Credit Agreement, HSBC Bank USA, National Association
(“HSBC”), Union Bank of California, N.A. (“Union Bank”), and any other
additional lenders that hereafter become lenders under the Credit Agreement and
execute a Joinder Agreement (Secured Creditor) (together with the Affiliates of
any of the foregoing that enter into Swap Contracts with the Company and execute
a Joinder Agreement (Secured Creditor), and the successors, transferees and
assigns of any of the foregoing Persons described in this clause (ii) that
execute a Joinder Agreement (Secured Creditor), the “Credit Agreement Lenders”),
(iii) BofA, in its capacity as collateral agent for the Secured Creditors (in
such capacity, together with all successors and assigns in such capacity, the
“Collateral Agent”) and (iv) for purposes of Sections 4.1(a), 4.4, 5.2, 5.8,
5.9, Article VI, Section 7.8 and Article VIII only, the Company, and any other
Persons that hereafter become guarantors or other co-obligors of any of the
Secured Obligations and execute a Joinder Agreement (Additional Credit Party)
(together with the Company, the “Credit Parties”).

RECITALS

A. The Company, on the one hand, and PIM, Prudential and PRIAC, on the other
hand, have entered into that certain Amended and Restated Note Purchase and
Private Shelf Agreement, dated as of the date hereof (as amended, supplemented
or otherwise modified from time to time, the “Prudential Note Agreement”),
pursuant to which (i) the Company issued to Prudential on February 25, 2004 the
Company’s 8.75% senior secured promissory term notes due February 25, 2014 in
the aggregate original principal amount of $15,000,000 (the “Prudential Series A
Notes”), (ii) the Company issued to Prudential and PRIAC on June 21, 2004 the
Company’s 8.47% senior secured promissory term notes due June 21, 2014 in the
aggregate original principal amount of $10,500,000 (the “Prudential Series B
Notes”), (iii) the Company issued to Prudential and PRIAC on October 26, 2004
the Company’s 7.36% senior

 

1.



--------------------------------------------------------------------------------

secured promissory term notes due October 26, 2014 in the aggregate original
principal amount of $10,000,000 (the “Prudential Series C Notes”), (iv) the
Company issued to Prudential on January 24, 2005 the Company’s 7.32% senior
secured promissory term notes due January 24, 2015 in the aggregate original
principal amount of $4,500,000 (the “Prudential Series D Notes”), and (v) PIM
and Prudential Affiliates are willing to consider, in their sole discretion and
within limits which may be authorized for purchase by them from time to time,
the purchase of the Company’s senior secured promissory term notes in the
aggregate principal amount of up to $35,000,000 (the “Prudential Shelf Notes”
and, together with the Prudential Series A Notes, the Prudential Series B Notes,
the Prudential Series C Notes and the Prudential Series D Notes, the “Prudential
Notes”, such term to include any such notes issued in substitution therefor
pursuant to paragraph 11D of the Prudential Note Agreement).

B. The Company, HSBC, Union Bank and BofA are entering into that certain Amended
and Restated Credit Agreement, dated as of the date hereof (and as the same may
be further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Credit Agreement Lenders are
extending to the Company a line of credit in the aggregate commitment amount of
$90,000,000 for the making of Revolving Loans, with a $25,000,000 sublimit
thereunder for the issuance of Letters of Credit, in U.S. Dollars or alternative
currencies. The Credit Agreement also provides for a possible increase in
aggregate commitments by $20,000,000.

C. The Company and BofA are entering into that certain Third Amended and
Restated Security Agreement, dated as of the date hereof (and as the same may be
further amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), which provides, among other things, that the security
interest in the collateral described therein is created in favor of BofA, in its
capacity as the Collateral Agent for the benefit of the Secured Creditors, to
secure the Secured Obligations.

D. The parties hereto desire to set forth their agreement regarding, among other
things, (i) the appointment, duties and responsibilities of the Collateral Agent
with respect to the Collateral, (ii) the application to the Secured Obligations
of cash received by the Collateral Agent from dispositions of Collateral or cash
turned over to the Collateral Agent by the Secured Creditors under certain
circumstances for sharing by the Secured Creditors and (iii) the agreement of
the Secured Creditors as to the decisions relating to the exercise of remedies
under this Agreement.

In consideration of the above Recitals and the mutual covenants contained
herein, the Secured Creditors, the Collateral Agent, and, solely for purposes of
Sections 4.1(a), 4.4, 5.2, 5.8, 5.9, Article VI, Section 7.8 and Article VIII,
the Company and each other Credit Party, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions of Certain Terms. As used herein, the following terms
have the respective meanings set forth below:

“Act” has the meaning specified in Section 2.1.

 

2.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” has the meaning specified in Section 5.9.

“Agreement” has the meaning specified in the Preamble hereto.

“Allocable L/C Share” has the meaning specified in Section 4.1(e).

“Bankruptcy Proceeding” means, with respect to any Person, a general assignment
of the assets of such Person for the benefit of its creditors, or the initiation
by or against such Person of any proceeding seeking relief as debtor, or seeking
to adjudicate such Person as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of such Person or its debts, under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for such Person or for any substantial part of its property.

“BofA” has the meaning specified in the Preamble hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to be closed in New York, New York,
Portland, Oregon or San Francisco, California.

“Certificate Regarding Obligations” means a notice substantially in the form of
Exhibit I, together with any supplement thereto.

“Closing Date” means the date on which this Agreement becomes effective in
accordance with Section 8.9.

“Collateral” means all the properties and assets of whatever nature, tangible or
intangible, now owned or existing or hereafter acquired or arising, of the
Company or any other Credit Party on or in which the Collateral Agent has been
granted, conveyed or assigned a security interest, mortgage or other lien
pursuant to any of the Collateral Documents or this Agreement, including the
Collateral Accounts, all funds from time to time maintained in the Collateral
Accounts, all investments thereof, all interest, dividends and other amounts
earned thereon, and all proceeds of any of the foregoing collateral.

“Collateral Accounts” means the Intercreditor Disbursement Account and the L/C
Holding Account, if any.

“Collateral Agent” has the meaning specified in the Preamble hereto.

 

3.



--------------------------------------------------------------------------------

“Collateral Documents” means the Security Agreement and all other security
agreements, pledge agreements, deeds of trust, mortgages, control agreements and
other similar agreements executed and delivered from time to time to secure any
portion of the Secured Obligations, and all financing statements, recordations,
instruments, certificates or other documents related to any of the foregoing, as
any of the foregoing may be amended, supplemented or otherwise modified from
time to time.

“Company” has the meaning specified in the Preamble hereto.

“Credit Agreement” has the meaning specified in Recital B hereto.

“Credit Agreement Guaranties” means any guaranty of all or any portion of the
obligations under the Loan Documents hereafter entered into.

“Credit Agreement Lenders” has the meaning specified in the Preamble hereto.

“Credit Agreement Obligations” means, at any time, the sum (without duplication)
of the following:

(i) the aggregate principal amount of the Revolving Loans outstanding at such
time and the aggregate amount of accrued and unpaid interest thereon at such
time;

(ii) the L/C Exposure and the aggregate amount of all Letter of Credit
Disbursements not yet reimbursed to Issuing Bank and accrued and unpaid interest
thereon at such time;

(iii) the aggregate amount of accrued and unpaid fees payable to the Credit
Agreement Lenders, or any of them, under or in connection with the Credit
Agreement;

(iv) the aggregate amount of all losses, costs or expenses described in
Section 3.05 of the Credit Agreement as of the date hereof incurred and all
other monetary obligations of the Company and the other Credit Parties that are
accrued and owing at such time to the Credit Agreement Lenders or any of them
under the Credit Agreement and the other Loan Documents; and

(v) the Swap Contract Exposure.

“Credit Parties” has the meaning specified in the Preamble hereto.

“Creditor Documents” means, without duplication, the Loan Documents and the
Prudential Note Documents.

“Deemed Collateral Proceeds” means any payment received by any Secured Creditor
in respect of the Secured Obligations owed to such Secured Creditor or any
reduction in the amount of Secured Obligations owed to such Secured Creditor,
whether by voluntary payment, by realization upon security, through the exercise
of any right of set-off, banker’s lien or similar right, by counterclaim or
cross action or by the enforcement of any other right under the Creditor
Documents (including, without limitation, amounts recovered by any Secured
Creditor from

 

4.



--------------------------------------------------------------------------------

(i) any guarantor as a result of the enforcement by such Secured Creditor of its
rights and remedies under any guaranty or (ii) any Affiliate of any Credit Party
to which such Credit Party owes any indebtedness that has been subordinated to
the obligations of such Credit Party to such Secured Creditor as a result of the
turnover provisions of a subordination agreement), or under any other guaranties
or security agreements or otherwise, or as a distribution, adequate protection
payment or similar amount received in respect of the Collateral or otherwise in
any insolvency case or proceeding involving the Company or any other Credit
Party; provided that Deemed Collateral Proceeds shall exclude (i) payments
received pursuant to this Agreement, and (ii) reductions in L/C Exposure
resulting from the expiration of any Letter of Credit or reduction in the amount
available to be drawn under any Letter of Credit.

“Deposit Notice” has the meaning specified in Section 4.l(c).

“Disbursement Amount” has the meaning specified in Section 4.l(d).

“Disbursement Date” has the meaning specified in Section 4.1(c).

“Enforcement Event” means any of the following: (i) any exercise of self-help or
commencement of legal action to realize upon any Collateral; (ii) any exercise
of any right of set-off, bankers’ liens or similar rights against any obligation
of the Company or any other Credit Party (excluding applications of funds
pursuant to non-default contract rights); (iii) the taking of any Collateral in
satisfaction of any Secured Obligation or similar action; (iv) the acceleration
of any monetary obligations under any of the Creditor Documents or the
commencement of legal action with respect to any monetary obligations then owing
under any of the Creditor Documents; (v) a demand for payment or performance is
made under any guaranty that is a Creditor Document; (vi) the occurrence of any
Bankruptcy Proceeding; or (vii) any refusal by any Credit Agreement Lender to
fund a Revolving Loan (or its share of a Revolving Loan) in an aggregate amount
of $100,000 or more requested by the Company (irrespective of whether the
conditions precedent thereto specified in the Credit Agreement have been
satisfied), which refusal continues for more than 10 days.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Credit Party or any of
their respective direct or indirect subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

5.



--------------------------------------------------------------------------------

“Exclusive Indemnification Payments” means indemnification obligations described
in the penultimate sentence of Section 5.10 that have been reimbursed to the
Collateral Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“including” means, unless the context clearly requires otherwise, “including,
without limitation.”

“Indemnified Liabilities” has the meaning specified in Section 5.9.

“Intercreditor Disbursement Account” has the meaning specified in
Section 4.1(a).

“IntraLinks” means a communications network provided by IntraLinks, Inc.

“Issuing Bank” means BofA or any of its affiliates that is party to the Credit
Agreement that has executed and delivered a Joinder Agreement (Secured
Creditor), and any successor or assignee as the institution issuing Letters of
Credit under the Credit Agreement.

“Joinder Agreement (Secured Creditor)” means an agreement substantially in the
form of Exhibit II.

“Joinder Agreement (Additional Credit Party)” means an agreement substantially
in the form of Exhibit III.

“Joining Secured Creditor(s)” has the meaning specified in Section 3.2(a).

“L/C Exposure” means, as of any date of determination, the aggregate maximum
available amount which may be drawn under all Letters of Credit outstanding as
of such date of determination.

“L/C Holding Account” has the meaning specified in Section 4.l(a).

“Letter of Credit” means any standby or commercial letter of credit issued by
the Issuing Bank pursuant to the Credit Agreement.

“Letter of Credit Disbursement” means a payment or disbursement made by the
Issuing Bank pursuant to a Letter of Credit.

“Loan Documents” means the Credit Agreement, the Revolving Line of Credit Notes
evidencing the obligations thereunder (as more specifically defined therein),
the Credit Agreement Guaranties, the Collateral Documents and any other
agreement, certificate, instrument or other document related to any of the
foregoing, in each case as amended, restated, extended, supplemented or
otherwise modified from time to time.

 

6.



--------------------------------------------------------------------------------

“Majority Credit Agreement Lenders” means, at any time of determination, BofA,
or if there two or more Credit Agreement Lenders, then two or more Credit
Agreement Lenders having more than 50% of aggregate commitments under the Credit
Agreement.

“Majority Prudential Noteholders” means, at any time of determination,
Prudential Noteholders that collectively hold more than 50% of the Principal
Obligations of the Prudential Note Obligations.

“Majority Secured Creditors” means, at any time of determination, Credit
Agreement Lenders and Prudential Noteholders with respect to which the Principal
Obligations of the Credit Agreement Obligations and the Prudential Note
Obligations attributable to such Persons at such time collectively constitute a
majority of the Principal Obligations of the Secured Obligations.

“Minority Creditor Group” means a group comprised of any of the Credit Agreement
Lenders or the Prudential Noteholders with respect to which the Principal
Obligations of the Credit Agreement Obligations and the Prudential Note
Obligations attributable to such Persons at such time collectively constitute at
least 30% of the Principal Obligations of the Secured Obligations at such time.

“Minority Creditor Group Exercise Period” has the meaning specified in
Section 3.2(a).

“Notice of Enforcement Event” has the meaning specified in Section 2.4.

“Notice of Intent to Exercise Remedies” has the meaning specified in
Section 3.2(a).

“Payment Default” means the default in the payment, after giving effect to
applicable grace periods, of any principal, interest or reimbursement of a
Letter of Credit Disbursement, including, without limitation, any failure to pay
any accelerated amounts owing under any Creditor Document if the applicable
payment is in excess of $250,000.

“Permitted Investments” means:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within six months
from the date of acquisition thereof;

(ii) marketable general obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within six months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
generally obtainable from either Standard & Poor’s Ratings Service, a division
of The McGraw-Hill Companies, Inc. (“S&P”) or Moody’s Investors Service, Inc.;

(iii) investments in commercial paper maturing no more than six months from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of A-1 or higher from S&P or P-1 or higher from Moody’s Investors
Service, Inc.; and

 

7.



--------------------------------------------------------------------------------

(iv) investments in domestic and eurodollar certificates of deposit, banker’s
acceptances and time deposits maturing within six months from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, (w) any domestic office of any commercial
bank organized under the laws of the United States of America or any state
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000, (x) the Collateral Agent, (y) any branch of any
commercial bank organized under the laws of the United Kingdom, Canada or Europe
having combined capital, surplus and undivided profits (less any undivided
losses) of not less than $500,000,000 or (z) any domestic commercial bank whose
deposits are guaranteed by the Federal Deposit Insurance Corporation and with
whom deposits maintained by the Collateral Agent do not exceed the amount so
guaranteed.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“PIM” has the meaning specified in the Preamble hereto.

“PRIAC” has the meaning specified in the Preamble hereto.

“Principal Obligations” means, with respect to any of the Secured Obligations,
the aggregate principal amount and, if applicable, the aggregate L/C Exposure
and the aggregate Letter of Credit Disbursements.

“Pro Rata Share” means, with respect to each Secured Creditor as of any date of
determination, the percentage of all Principal Obligations (including L/C
Exposure) owed to such Secured Creditor, if any, as of such date of
determination.

“Prudential” has the meaning specified in the Preamble hereto.

“Prudential Affiliates” means (i) any corporation or other entity controlling,
controlled by, or under common control with, PIM and (ii) any managed account or
investment fund which is managed by PIM or a Prudential Affiliate described in
clause (i) of this definition. For purposes of this definition, the terms
“control,” “controlling” and “controlled” shall mean the ownership, directly or
through subsidiaries, of a majority of a corporation’s or other Person’s voting
stock or equivalent voting securities or interests.

“Prudential Note Agreement” has the meaning specified in Recital A hereto.

“Prudential Note Documents” means the Prudential Note Agreement, the Prudential
Notes, the Prudential Notes Subsidiary Guaranty, the Collateral Documents and
any other agreement, certificate, instrument or other document related to any of
the foregoing, in each case as amended, restated, extended, supplemented or
otherwise modified from time to time.

“Prudential Note Obligations” means, at any time, the sum (without duplication)
of the following:

(i) the aggregate principal amount of the Prudential Notes outstanding at such
time and the aggregate amount of accrued and unpaid interest thereon at such
time;

 

8.



--------------------------------------------------------------------------------

(ii) the aggregate Yield-Maintenance Amount, if any, payable in respect of such
principal amount (calculated, after the occurrence and during the continuance of
an Enforcement Event, under the assumption that the amounts set forth in clause
(i) above are due and payable at such time) and the aggregate amount of accrued
and unpaid interest thereon at such time;

(iii) the aggregate amount of accrued and unpaid fees payable to the Prudential
Noteholders, or any of them, under or in connection with the Prudential Note
Agreement; and

(iv) the aggregate amount of all other monetary obligations of the Company and
the other Credit Parties that are accrued and owing at such time to the
Prudential Noteholders or any of them under the Prudential Note Agreement and
the other Prudential Note Documents.

“Prudential Noteholders” has the meaning specified in the Preamble hereto.

“Prudential Notes” has the meaning specified in Recital A hereto.

“Prudential Notes Subsidiary Guaranty” means any guaranty of all or any portion
of the obligations evidenced by the Prudential Notes or any other obligations
under the Prudential Note Documents hereafter entered into.

“Prudential Series A Notes” has the meaning specified in Recital A hereto.

“Prudential Series B Notes” has the meaning specified in Recital A hereto.

“Prudential Series C Notes” has the meaning specified in Recital A hereto.

“Prudential Series D Notes” has the meaning specified in Recital A hereto.

“Prudential Shelf Notes” has the meaning specified in Recital A hereto.

“Revolving Line of Credit Note” means any note issued to a Credit Agreement
Lender pursuant to the Credit Agreement.

“Revolving Loan” means a revolving loan, including a swing line loan, made under
the Credit Agreement.

“Secured Creditors” means the Credit Agreement Lenders, the Prudential
Noteholders and their respective successors, transferees and permitted assigns
that execute a Joinder Agreement (Secured Creditor), in each case until the
Secured Obligations of such Person shall have been repaid in full and any and
all commitments shall have been terminated.

“Secured Obligations” means, at any time of determination, the aggregate Credit
Agreement Obligations and the aggregate Prudential Note Obligations, as the same
may be replaced or refinanced as permitted under Section 8.2, in each case
measured at the time of determination.

 

9.



--------------------------------------------------------------------------------

“Security Agreement” has the meaning specified in Recital E hereto.

“Swap Contract” means swaps, futures contracts, options and related hedging
transactions against fluctuations in interest rates, foreign exchange and
commodities prices, in each case entered into under any ISDA Master Agreement or
other similar agreement between the Company and a Credit Agreement Lender.

“Swap Contract Exposure” means, as at any date of determination, the total net
amount that is then due and payable to a Credit Agreement Lender in respect of
all Swap Contracts to which such Credit Agreement Lender is a party.

“Yield-Maintenance Amount” with respect to any of the Prudential Notes, has the
meaning specified in the Prudential Note Agreement.

Section 1.2 Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references herein to
Articles and Sections shall be deemed references to Articles and Sections of
this Agreement unless the context shall otherwise require.

ARTICLE II

ACTS AND DUTIES OF SECURED CREDITORS

Section 2.1 Acts of Secured Creditors. Any request, demand, authorization,
direction, notice, consent, waiver or other action permitted or required by this
Agreement to be given or taken by the Secured Creditors or any group
constituting less than all Secured Creditors (including the Majority Secured
Creditors) may be and, at the request of the Collateral Agent, shall be embodied
in and evidenced by one or more instruments signed by or on behalf of such
Persons and, except as otherwise expressly provided in any such instrument, any
such action shall become effective when such instrument or instruments shall
have been delivered to the Collateral Agent. The instrument or instruments
evidencing any action (and the action embodied therein and evidenced thereby)
are sometimes referred to herein as an “Act” of the Persons signing such
instrument or instruments. The Collateral Agent shall be entitled to rely
absolutely upon an Act of any Secured Creditor if such Act purports to be taken
by or on behalf of such Secured Creditor, and nothing in this Section 2.1 or
elsewhere in this Agreement shall be construed to require any Secured Creditor
to demonstrate that it has been authorized to take any action which it purports
to be taking, the Collateral Agent being entitled to rely conclusively, and
being fully protected in so relying, on any Act of such Secured Creditor.

Section 2.2 Determination of Amounts of Obligations. Whenever the Collateral
Agent is required to determine the existence or amount of any of the Secured
Obligations or any portion thereof, or the existence of any Enforcement Event
for any purposes of this Agreement, it shall be entitled to make such
determination on the basis of the Certificates Regarding Obligations, Notices of
Enforcement Event, notices rescinding Notices of Enforcement Event, and other
notices and certificates delivered to it by the Secured Creditors. The
Collateral Agent

 

10.



--------------------------------------------------------------------------------

may rely conclusively, and shall be fully protected in so relying, on any
determination made by it in accordance with the provisions of the preceding
sentence (or as otherwise directed by a court of competent jurisdiction) and
shall have no liability to the Company, the other Credit Parties, any Secured
Creditor or any other Person as a result of any action taken by the Collateral
Agent based upon such determination prior to receipt of notice of any error in
such determination.

Section 2.3 Restrictions on Actions. Each Secured Creditor agrees that, after
the occurrence and during the continuance of an Enforcement Event and until
payment in full of the Secured Obligations, (i) the provisions of this Agreement
shall govern exclusively the method by which the Collateral Agent or any Secured
Creditor may exercise rights and remedies under the Collateral Documents or
otherwise with respect to the Collateral and (ii) except as expressly permitted
hereunder, each Secured Creditor shall:

(a) refrain from taking or filing any action, judicial or otherwise, to enforce
rights or pursue any remedies under any of the Collateral Documents, except for
delivering notices hereunder;

(b) refrain from exercising any rights or remedies (including the remedy of
self-help) under any of the Collateral Documents which may be exercisable as a
result of an Enforcement Event; and

(c) refrain from exercising any right of setoff, bankers’ lien or similar right
with respect to amounts on deposit with such Secured Creditor (excluding
application of funds pursuant to non-default contract rights);

provided, however, that the foregoing shall not prevent a Secured Creditor from
raising any defenses in any action in which it has been made a party defendant
or has been joined as a third party, except that the Collateral Agent may direct
and control any defense directly relating to the Collateral or the any of the
Collateral Documents, subject to and in accordance with the provisions of this
Agreement.

Section 2.4 Notice of Enforcement Event; Other Notices. Each Secured Creditor
shall, upon learning of the existence of any Enforcement Event under a Creditor
Document to which it is a party, promptly deliver written notice thereof
describing in reasonable detail the nature of the event giving rise to such
Enforcement Event and setting forth the date of occurrence of such event (a
“Notice of Enforcement Event”) to the Collateral Agent. Each Notice of
Enforcement Event shall be deemed to have been given when such notice has
actually been received by the Collateral Agent and to have been rescinded when
the Collateral Agent has received a certificate from Secured Creditors entitled
to waive such default under the terms of the applicable Creditor Document and
this Agreement stating that the events of default giving rise to such
Enforcement Event have been cured or waived in accordance with the terms of the
applicable Creditor Document. A Notice of Enforcement Event shall be deemed to
be outstanding at all times after such notice has been given until such time, if
any, as such notice has been rescinded.

 

11.



--------------------------------------------------------------------------------

ARTICLE III

DUTIES OF COLLATERAL AGENT

Section 3.1 Notices to Secured Creditors. The Collateral Agent promptly, and in
any event within three (3) Business Days of its receipt thereof, shall deliver
written notification to each Secured Creditor of the Collateral Agent’s receipt
of any Notice of Enforcement Event from any Secured Creditor in accordance with
Section 2.4 (and the Collateral Agent shall provide each Secured Creditor a copy
thereof), a certificate rescinding such Notice of Enforcement Event in
accordance with Section 2.4, or any request by any party hereto or by the
Company or any other Credit Party for any consent, waiver or amendment with
respect hereto or any other Creditor Document.

Section 3.2 Directions from Majority Secured Creditors.

(a) Subject to the provisions of Article V, the Collateral Agent agrees to
administer the Collateral Documents and the Collateral, to make such demands,
give such notices, take such actions under or with respect to the Collateral
Documents and exercise other rights, powers and remedies as shall be available
to it under the Collateral Documents (including, at any time when a Notice of
Enforcement Event shall have been given and shall be outstanding, the
disposition of Collateral or any portion thereof) which are requested in writing
by the Majority Secured Creditors (or, if permitted by this Section 3.2(a), the
Minority Creditor Group) and which are not inconsistent with or contrary to the
provisions of this Agreement or the Collateral Documents or law. If at any time
of determination (1) a Payment Default in respect of the Secured Obligations of
each of the Secured Creditors comprising a Minority Creditor Group has occurred
and continued for at least 90 days and (2) during such period the Majority
Secured Creditors shall not have directed the Collateral Agent to commence the
exercise of remedies available to it in respect of the Collateral, then the
Minority Creditor Group shall thereafter, for so long as such Payment Default
shall continue to exist, have the right to direct the Collateral Agent to do the
things expressly stated in the first sentence of this Section 3.2(a) (the period
during which such right is exercisable being referred to herein as the “Minority
Creditor Group Exercise Period”); provided, however, that such right shall not
be exercisable unless and until the sixth Business Day after the Minority
Creditor Group shall have delivered a notice (a “Notice of Intent to Exercise
Remedies”) to each of the other Secured Creditors certifying that the conditions
described in the preceding clauses (1) and (2) of this sentence have been
satisfied, stating that the Minority Creditor Group has elected to exercise such
right commencing six (6) Business Days after delivery of such notice and
describing in reasonable detail the actions intended to be pursued; provided,
further, that if, during the five Business Day period after delivery of such
notice, any of such other Secured Creditors (“Joining Secured Creditor(s)”)
deliver a written notice to the senders of such Notice of Intent to Exercise
Remedies that they will join in the commencement of the exercise of remedies
then available to the Collateral Agent in respect of the Collateral and if the
Principal Obligations of the Secured Obligations attributable to the Minority
Creditor Group together with the Principal Obligations of the Secured
Obligations of the Joining Secured Creditor(s) constitutes the Majority Secured
Creditors, then all actions expressly stated in the first sentence of this
Section 3.2(a) shall thereafter require the direction of the Majority Secured
Creditors.

 

12.



--------------------------------------------------------------------------------

(b) Absent written instructions from the Majority Secured Creditors (or, if
permitted by Section 3.2(a), the Minority Creditor Group) at a time when a
Notice of Enforcement Event shall be outstanding, the Collateral Agent may take,
but shall have no obligation to take, any and all such actions under the
Collateral Documents or otherwise as it shall deem to be in the best interests
of the Secured Creditors in order to maintain the Collateral and protect and
preserve the Collateral and the rights of the Secured Creditors; provided,
however, that in the absence of written instructions (which may relate to the
exercise of specific remedies or to the exercise of remedies in general) from
the Majority Secured Creditors (or, if permitted by Section 3.2(a), the Minority
Creditor Group), the Collateral Agent shall not liquidate or compromise any
claims under any of the Collateral Documents, make any disposition of the
Collateral or exercise any other remedies available to it under any of the
Collateral Documents (other than insuring the Collateral) with respect to the
Collateral or any part thereof.

(c) The Collateral Agent shall not be obligated to take any action under this
Agreement or the Collateral Documents except for the performance of such duties
as are specifically set forth herein or therein.

ARTICLE IV

PROCEEDS RECEIVED UNDER COLLATERAL DOCUMENTS;

OTHER AMOUNTS RECEIVED

Section 4.1 Establishment of Collateral Accounts; Application of Proceeds of
Collateral.

(a) Establishment of Collateral Accounts. The Collateral Agent shall establish
and maintain at its banking office in Portland, Oregon, (or upon written notice
to the Secured Creditors, such other banking office in the State of Oregon as it
may select, so long as its lien is continuously maintained as contemplated
herein) the following segregated account(s):

(i) an account entitled the “Northwest Pipe Company Intercreditor Disbursement
Account” (the “Intercreditor Disbursement Account”); and

(ii) an account entitled the “Northwest Pipe Company L/C Holding Account” (the
“L/C Holding Account”).

Each such account will be held by the Collateral Agent as provided in this
Agreement and shall at all times be in the exclusive possession of, and under
the exclusive control of, the Collateral Agent, as agent for the Secured
Creditors. Neither the Company, any other Credit Party nor any subsidiary of the
Company or such other Credit Party shall have rights to any such account or to
any amounts on deposit therein, except the right to receive amounts, if any, in
accordance with clause FOURTH of Section 4.1(d). Each of the Company and the
other Credit Parties hereby grants and assigns to the Collateral Agent, for the
benefit of the Secured Creditors, as collateral security for the Secured
Obligations, all of the Company’s or such other Credit Party’s right, title and
interest in and to the Collateral Accounts, all funds from time to time
maintained therein, all investments thereof, all interest, dividends and other
amounts earned thereon and all proceeds thereof.

 

13.



--------------------------------------------------------------------------------

(b) Deposits into Collateral Accounts. Except as otherwise explicitly required
in the Collateral Documents or by law, the Collateral Agent shall, as promptly
as practicable, after receipt of a Notice of Enforcement Event, deposit into the
Intercreditor Disbursement Account all amounts received by it in its capacity as
Collateral Agent (and not in any other capacity) in respect of the Secured
Obligations (including during any dissolution, winding up, liquidation,
reorganization or insolvency proceeding of the Company or any other Credit
Party), including all monies received on account of any sale of or other
realization upon any of the Collateral pursuant to the Collateral Documents, any
amounts turned over to the Collateral Agent pursuant to Section 4.4, and any
distributions, adequate protection payments or similar amounts received in
respect of the Collateral or otherwise in any insolvency case or proceeding
involving the Company or any other Credit Party.

(c) Notices to Secured Creditors. On the last Business Day of each month in
which any amounts shall be deposited into the Intercreditor Disbursement
Account, the Collateral Agent shall provide written notice of all such deposits
during such month to each Secured Creditor (a “Deposit Notice”), specifying
(i) the dates of such deposits, (ii) the amounts and currencies of such deposits
and (iii) the date on which the Collateral Agent will make a disbursement in
respect of such deposits (which date shall be a Business Day not less than ten
(10) nor more than thirty (30) days after the date of the Deposit Notice (the
“Disbursement Date”)). For any distribution of such deposits that is to be made
with respect to an obligation denominated in a currency other than the currency
in which the amount to be distributed is denominated, the Collateral Agent shall
exchange the relevant portion of such amount into the applicable currency on the
Disbursement Date and make each such distribution in the applicable currency in
which the relevant obligation is denominated at the foreign exchange rate
determined by the Collateral Agent in accordance with its usual and customary
practice.

(d) Disbursements to Secured Creditors and L/C Holding Account. On the
applicable Disbursement Date, the Collateral Agent shall disburse the amount on
deposit in the Intercreditor Disbursement Account (the “Disbursement Amount”) in
accordance with the order of priority set forth in clauses FIRST through FIFTH
below:

FIRST: To the payment of any unpaid fees due to the Collateral Agent and the
reasonable costs and expenses of such sale, collection or other realization, and
to the payment of any and all reasonable expenses and costs and all other
liabilities and indemnification made, incurred or suffered by the Collateral
Agent and its agents and counsel, including amounts required to be provided to
the Collateral Agent pursuant to Section 4.1(f) in connection therewith or in
connection with this Agreement or the Collateral Documents;

SECOND: after payment in full of the obligations described in Section 4.1(d)
FIRST, then to the Secured Creditors in payment of any and all amounts owed to
the Secured Creditors for reimbursement of amounts paid by them to the
Collateral Agent (other than Exclusive Indemnification Payments) in accordance
with the indemnification provisions of Section 5.5 and Section 5.10, pro rata in
proportion to their respective shares of such amount;

 

14.



--------------------------------------------------------------------------------

THIRD: after payment in full of the obligations described in Section 4.1(d)
FIRST and SECOND, then to (i) the Secured Creditors in payment of the Secured
Obligations other than the L/C Exposure, if any, and (ii) the L/C Holding
Account for the cash collateralization of the L/C Exposure; the amounts of such
payment to Secured Creditors and deposits into the L/C Holding Account to be
made pro rata in proportion to the respective amounts of such Secured
Obligations as determined by the Collateral Agent pursuant to Section 4.5;

FOURTH: after payment in full of the obligations described in Section 4.1(d)
FIRST, SECOND and THIRD, then to the Secured Creditors in payment of any and all
amounts owed to any Secured Creditors for reimbursement of Exclusive
Indemnification Payments, pro rata in proportion to their respective shares of
such amount; and

FIFTH: after payment or cash collateralization in full of the obligations
described in Section 4.1(d) FIRST, SECOND, THIRD and FOURTH, then to the payment
to or upon the order of the Company or to whomsoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct, of any
surplus then remaining in the Intercreditor Disbursement Account.

Together with the payment of each disbursement from the Intercreditor
Disbursement Account on each Disbursement Date, the Collateral Agent shall
deliver to each Secured Creditor a statement detailing the aggregate amount
disbursed to all Secured Creditors, the amount deposited in each Collateral
Account and all deductions therefrom pursuant to Section 4.1(d) FIRST and
SECOND.

(e) Disbursements From L/C Holding Account. All amounts deposited in the L/C
Holding Account shall be deemed to be allocated to each Letter of Credit taken
into account in the determination of the amount of such deposit, ratably in
accordance with the respective maximum amounts available to be drawn under all
such Letters of Credit (the amount so allocated to a Letter of Credit being
referred to as its “Allocable L/C Share”). At such time as (i) any such Letter
of Credit expires undrawn or (ii) the amount available to be drawn under any
such Letter of Credit is irrevocably reduced (other than by a draw thereon)
according to the terms thereof, in either case causing a reduction in the L/C
Exposure, then the Allocable L/C Share attributable to such expired Letter of
Credit or such reduction in the L/C Exposure shall be deposited into the
Intercreditor Disbursement Account and shall be distributed in accordance with
Section 4.1(d). At such time as, and to the extent that, any such Letter of
Credit is drawn, the Allocable L/C Share attributable to such Letter of Credit
(or such ratable portion thereof as has been drawn in the event such Letter of
Credit is drawn only in part) shall be disbursed from the L/C Holding Account by
the Collateral Agent to the Issuing Bank. If any of the Credit Agreement Lenders
(including BofA in its capacity as the Administrative Agent under the Credit
Agreement) or the Issuing Bank receives any cash collateral in respect of an
undrawn outstanding Letter of Credit in accordance with the provisions of any of
the Loan Documents, it shall as promptly as practicable after the occurrence of
an Enforcement Event (and then only during the continuance thereof) turn such
cash collateral over to the Collateral Agent for distribution in accordance with
Section 4.1(d).

 

15.



--------------------------------------------------------------------------------

(f) Collateral Agent’s Costs and Expenses. The Collateral Agent shall have the
right at any time and from time to time, after delivery to each Secured Creditor
of a written accounting, to apply any amounts in the Intercreditor Disbursement
Account to the payment of the fee set forth in Section 5.2 and the reasonable
out-of-pocket costs and expenses (including reasonable attorney fees and
disbursements) incurred by the Collateral Agent in administering and carrying
out its obligations under this Agreement or the Collateral Documents, in
exercising or attempting to exercise any right or remedy hereunder or thereunder
or in taking possession of, protecting, preserving or disposing of any item of
Collateral, and all amounts against or for which the Collateral Agent is to be
indemnified or reimbursed hereunder (excluding any such costs, expenses or
amounts which have theretofore been reimbursed) until all of such costs,
expenses and amounts have been paid in full.

Section 4.2 Investment of Amounts in Collateral Accounts. Pending the
disbursement thereof pursuant to the terms of this Agreement, all amounts in the
Collateral Accounts shall (to the extent practical under the circumstances) be
invested by the Collateral Agent in Permitted Investments. The Collateral Agent
shall endeavor to select Permitted Investments for each Collateral Account that
mature prior to the anticipated date of any distribution to be made from such
Collateral Account. The Collateral Agent shall have no liability for any losses
resulting from the investment of amounts in the Collateral Accounts pursuant to
this Section 4.2 to the extent that such investments are made and maintained
solely in Permitted Investments.

Section 4.3 Turnover of Collateral Received by Secured Creditors. Each Secured
Creditor promptly shall, after the occurrence and during the continuance of an
Enforcement Event, put in the custody, possession or control of the Collateral
Agent for disposition or distribution in accordance with the provisions of
Section 4.1 any Collateral or proceeds thereof over which such Secured Creditor
obtains custody, control or possession. Until such time as each Secured Creditor
shall have complied with the provisions of the immediately preceding sentence,
such Secured Creditor shall be deemed to hold such Collateral or proceeds in
trust for the parties entitled thereto hereunder.

Section 4.4 Turnover of Deemed Collateral Proceeds by Secured Creditors. The
Secured Creditors hereby agree among themselves that if an Enforcement Event
shall occur and at any time during the continuation of such Enforcement Event
any of them shall receive any Deemed Collateral Proceeds, then the Secured
Creditor receiving such Deemed Collateral Proceeds shall as promptly as
practicable turn over such proceeds to the Collateral Agent for distribution in
accordance with Section 4.1(d). Each of the Company and the other Credit Parties
expressly consents to the foregoing arrangement and agrees that any amount so
turned over by any Secured Creditor will be deemed to have been received by the
Collateral Agent and the Secured Creditors that ultimately receive such amount
such that, if such amount turned over has previously reduced the claim of the
Secured Creditor turning over such amount, (i) the amount of the claim against
the Company and the other Credit Parties of the Secured Creditor that turns over
such amounts shall immediately be increased to the extent such amounts are
turned over to the Collateral Agent and (ii) the amount of the claims of the
Collateral Agent and each Secured Creditor that ultimately receives any portion
of such amount shall immediately be decreased to the extent of the amount
received by it.

 

16.



--------------------------------------------------------------------------------

Section 4.5 Determination of Pro Rata Shares. Not later than five (5) Business
Days after each Secured Creditor’s receipt from the Collateral Agent pursuant to
Section 3.1 of the notice of the occurrence of an Enforcement Event, such
Secured Creditor shall deliver to the Collateral Agent and each other Secured
Creditor a duly completed Certificate Regarding Obligations which shall certify
(i) the amount of Secured Obligations (separately stating the Principal
Obligations (including any L/C Exposure of such Secured Creditor and an
itemization of the available amount which may then be drawn under each separate
Letter of Credit), Yield-Maintenance Amounts, LIBOR breakage costs under the
Loan Documents and interest) due and payable to such Secured Creditor at the
time of occurrence of the Enforcement Event specified in such notice (but
assuming for these purposes all obligations had been accelerated at such time)
and the currency in which such amount is denominated and (ii) the aggregate
amount of any Deemed Collateral Proceeds received by such Secured Creditor on or
after the occurrence of the Enforcement Event specified in such notice (and such
Secured Creditor shall turn over such Deemed Collateral Proceeds in accordance
with the requirements of Section 4.4). The Collateral Agent shall calculate, in
reliance upon such certificates, the Pro Rata Shares of each of the Secured
Creditors and the aggregate amount of Deemed Collateral Proceeds received by all
Secured Creditors since the applicable Enforcement Event. The calculation of the
Pro Rata Shares of each of the Secured Creditors contemplated by the immediately
preceding sentence shall be made by assuming that all Secured Obligations are
denominated in U.S. Dollars based upon the exchange rates as of the time of the
applicable Enforcement Event, determined by the Collateral Agent in accordance
with its usual and customary practice. Promptly following its determination of
such Pro Rata Shares and in any event no later than the tenth (10th) Business
Day following the applicable Enforcement Event, the Collateral Agent shall
notify the Secured Creditors in writing of such determinations. Subject only to
manifest error, the Pro Rata Shares shall be fixed and not be recalculated.

Section 4.6 Adjustment for Avoided Payments. Each Secured Creditor agrees that,
in the event any payment of any of the Secured Obligations made to any Secured
Creditor which has been turned over and distributed hereunder is subsequently
invalidated, declared fraudulent or preferential, set aside or required to be
paid to a trustee, receiver, or any other party under any bankruptcy act, state
or federal law, common law or equitable cause (an “Avoided Payment”), the other
Secured Creditors shall pay to such Secured Creditor the applicable amounts
previously turned over and distributed to them (and in the same currency as was
received by them) in respect of such Avoided Payment.

ARTICLE V

CONCERNING THE COLLATERAL AGENT

Section 5.1 Appointment and Authorization of Collateral Agent. Each Secured
Creditor hereby appoints, designates and authorizes BofA as the initial
Collateral Agent to (i) hold as a representative (as such term is used in
§ 9-102(72)(E) of the Uniform Commercial Code in effect in the State of Oregon)
for such Secured Creditor the security interests granted under or pursuant to
the terms of the Collateral Documents and (ii) take such actions on such

 

17



--------------------------------------------------------------------------------

Secured Creditor’s behalf under the provisions of this Agreement and each
Collateral Document and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement or
any Collateral Document, together with such powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any Collateral Document, (1) the Collateral Agent shall not have
any duties or responsibilities, except those expressly set forth herein or in a
Collateral Document, and (2) no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
Collateral Document or otherwise exist against the Collateral Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
herein and in the other Collateral Documents with reference to the Collateral
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a collateral relationship between independent contracting parties.

Section 5.2 Collateral Agent Fee. By countersigning this Agreement the Company
agrees to pay to the Collateral Agent for its own account (i) a fee in the
amount of $2,500 per calendar month plus (ii) the Collateral Agent’s actual
out-of-pocket expenses in serving as Collateral Agent under this Agreement. Such
monthly fee shall be due and payable in advance on the date of this Agreement
and on the same date of each month thereafter. All such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

Section 5.3 Delegation of Duties. The Collateral Agent may execute any of its
duties under this Agreement or any Collateral Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Collateral Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects with reasonable care.

Section 5.4 Liability of Collateral Agent. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any Collateral Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Secured Creditor or participant for any recital, statement,
representation or warranty made by any Credit Party or any officer thereof,
contained herein or in any Collateral Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Collateral Agent under or in connection with, this Agreement or any Collateral
Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any Collateral Document, or for any failure of
any Credit Party, Secured Creditor or any other party to any Collateral Document
to perform its obligations hereunder or thereunder. No Agent-Related Person
shall be under any obligation to any Secured Creditor to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any Collateral Document, or to inspect the
properties, books or records of any Credit Party or any Affiliate thereof.

Section 5.5 Reliance by Collateral Agent. The Collateral Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing,
communication, signature,

 

18.



--------------------------------------------------------------------------------

resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party), independent accountants and other experts selected by the Collateral
Agent. The Collateral Agent shall be fully justified in failing or refusing to
take any action under any Collateral Document unless it shall first receive such
advice or concurrence of the Majority Secured Creditors (or such greater number
of Secured Creditors as may be expressly required hereby in any instance or, if
permitted by Section 3.2(a), the Minority Creditor Group) as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Secured Creditors against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Collateral Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement or any Collateral Document in
accordance with a request or consent of the Majority Secured Creditors (or such
greater number of Secured Creditors as may be expressly required hereby in any
instance or, if permitted by Section 3.2(a), the Minority Creditor Group) and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Secured Creditors.

Section 5.6 Notice of Enforcement Event. The Collateral Agent shall not be
deemed to have knowledge or notice of the occurrence of any Enforcement Event,
unless the Collateral Agent shall have received a Notice of Enforcement Event
from a Secured Creditor in accordance with Section 2.4. The Collateral Agent
shall take such action with respect to such Enforcement Event as may be directed
by the Majority Secured Creditors in accordance with Section 3.2 or, if
permitted by Section 3.2(a), as may be directed by the Minority Creditor Group.

Section 5.7 Credit Decision; Disclosure of Information by Collateral Agent. Each
Secured Creditor acknowledges that, except as set forth in Article 6 hereof, no
Agent-Related Person has made any representation or warranty to it, and that no
act by the Collateral Agent hereafter taken shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Secured Creditor
as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Secured Creditor represents to
the Collateral Agent and the other Secured Creditors that it has, independently
and without reliance upon any Agent-Related Person or any other Secured Creditor
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties and their respective direct or indirect subsidiaries, and all applicable
bank or other regulatory laws relating to the transactions contemplated hereby,
and made its own decision to extend credit to the Credit Parties. Each Secured
Creditor also represents that it will, independently and without reliance upon
any Agent-Related Person or any other Secured Creditor and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the Collateral Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Company and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Secured Creditors by the Collateral Agent herein, the Collateral Agent shall not
have any duty or responsibility to provide any Secured Creditor with any credit
or other

 

19.



--------------------------------------------------------------------------------

information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

Section 5.8 Attorney Costs, Expenses and Taxes. By countersigning this Agreement
the Company and each other Credit Party agrees (a) to pay or reimburse the
Collateral Agent for all costs and expenses, including reasonable attorneys’
fees and disbursements (including allocated costs of in-house counsel), incurred
in connection with the preparation, negotiation and execution of this Agreement
and the Collateral Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, and (b) to pay or reimburse the Collateral Agent for all costs and
expenses, including reasonable attorneys’ fees and disbursements (including
allocated costs of in-house counsel), incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the Collateral Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Secured Obligations and during any legal proceeding, including any proceeding
under any applicable bankruptcy, insolvency or other similar law affecting the
rights of creditors generally of the United States of America or any state
thereof). The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Collateral Agent and
the cost of independent public accountants and other outside experts retained by
the Collateral Agent in connection with the matters described in this
Section 5.8. All amounts due under this Section shall be payable within ten
(10) Business Days after demand therefor. The agreements in this Section shall
survive the repayment of the Secured Obligations.

Section 5.9 Indemnification by Company. By countersigning this Agreement the
Company and each other Credit Party agrees to indemnify upon demand the
Collateral Agent and its Affiliates, directors, officers, employees, counsel,
agents and attorneys-in-fact (collectively the “Agent-Related Persons”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements,
including attorneys’ fees and disbursements (including allocated costs of
in-house counsel) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Agent-Related Person in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of this Agreement, any
Collateral Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated hereby or thereby or the
consummation of the transactions contemplated hereby or thereby, (b) any Secured
Obligation or the use or proposed use of the proceeds therefrom, (c) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Company, any of its direct or
indirect subsidiaries or any other Credit Party, or any Environmental Liability
related in any way to the Company, any of its direct or indirect subsidiaries or
any other Credit Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Agent-Related Person is a party
thereto (all the foregoing, collectively, the “Indemnified Liabilities”), in all
cases, whether or not

 

20.



--------------------------------------------------------------------------------

caused by or arising, in whole or in part, out of the negligence of the
Agent-Related Person; provided that such indemnity shall not, as to any
Agent-Related Person, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent-Related Person. No Agent-Related
Person shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Agent-Related Person have any liability for any indirect or consequential
damages relating to this Agreement or any Collateral Document or arising out of
its activities in connection herewith or therewith (whether before or after the
date of this Agreement). All amounts due under this Section shall be payable
within ten (10) Business Days after demand therefor. The agreements in this
Section shall survive the resignation of the Collateral Agent and the repayment,
satisfaction or discharge of the Secured Obligations.

Section 5.10 Indemnification by Secured Creditors. The Secured Creditors shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of any Credit Party and without limiting the obligation of any
Credit Party to do so) in their respective Pro Rata Shares and hold harmless
each Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Secured Creditor shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent such portion resulted from such Agent-Related Person’s
own gross negligence or willful misconduct; further provided, however, that no
action taken in accordance with the directions of the Majority Secured Creditors
or the directions of a Minority Creditor Group during a Minority Creditor Group
Exercise Period shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Secured Creditor shall reimburse the Collateral Agent upon demand for its
Pro Rata Share of any costs or out-of-pocket expenses, including reasonable
attorneys’ fees and disbursements (including allocated costs of in-house
counsel), incurred by the Collateral Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, the
Collateral Documents or any other document contemplated by or referred to
herein, in each case to the extent that the Collateral Agent is not reimbursed
for such expenses by the Company or the other Credit Parties. Notwithstanding
anything to the contrary in this Section 5.10, if a Minority Creditor Group
Exercise Period shall have commenced, then the indemnification obligations
described in this Section 5.10 that are incurred from actions taken by or at the
direction of the applicable Minority Creditor Group during the effectiveness of
such Minority Creditor Group Exercise Period shall be solely obligations of such
Minority Creditor Group. The agreements in this Section shall survive the
resignation of the Collateral Agent and the repayment, satisfaction or discharge
of the Secured Obligations.

Section 5.11 BofA in its Individual Capacity. BofA and its Affiliates, and any
successor to BofA as Collateral Agent and its Affiliates, may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Credit Parties and
their respective Affiliates as though BofA were not the Collateral Agent

 

21.



--------------------------------------------------------------------------------

hereunder and without notice to or consent of the Secured Creditors. The Secured
Creditors acknowledge that, pursuant to such activities, BofA or its Affiliates
may receive information regarding any Credit Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Credit Party or such Affiliate) and acknowledge that the Collateral Agent shall
be under no obligation to provide such information to them. With respect to its
Secured Obligations, BofA shall have the same rights and powers under this
Agreement as any other Secured Creditor and may exercise such rights and powers
as though it were not the Collateral Agent, and the terms “Credit Agreement
Lender” and “Secured Creditor” include BofA in its individual capacity.

Section 5.12 Successor Collateral Agent. The Collateral Agent may resign at any
time by giving thirty (30) days’ written notice thereof to the Secured Creditors
and may be removed at any time with or without cause by the Majority Secured
Creditors. Upon any such resignation or removal, the Majority Secured Creditors
shall have the right to appoint a successor Collateral Agent. If no successor
Collateral Agent shall have been appointed by the Majority Secured Creditors and
shall have accepted such appointment within thirty (30) days after the retiring
Collateral Agent’s giving of notice of resignation or the Majority Secured
Creditors’ removal of the retiring Collateral Agent, then the retiring
Collateral Agent may, on behalf of the Secured Creditors, appoint a successor
Collateral Agent, which shall be a state or national bank, trust company or
insurance company organized under the laws of the United States of America or of
any state thereof and having a combined capital and surplus of at least
$200,000,000. Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, (i) the retiring Collateral Agent
shall assign all of the security interests in, mortgages and other liens upon
all Collateral under the Collateral Documents, and all right, title and interest
of the retiring Collateral Agent under the Collateral Documents, to the
replacement Collateral Agent, without recourse or representation or warranty by
the retiring Collateral Agent or any Secured Creditors and at the expense of the
Company, and (ii) such successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder and under the Collateral Documents. After any
retiring Collateral Agent’s resignation or removal hereunder as Collateral
Agent, the provisions of this Article V shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as Collateral Agent. Notwithstanding anything to the contrary in this
Section 5.12, no resignation or removal of the Collateral Agent shall become
effective until a replacement Collateral Agent shall have been selected as
provided herein and shall have assumed in writing the obligations of the
Collateral Agent under this Agreement and the Collateral Documents.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each of the parties hereto represents and warrants to the other parties hereto
that (a) the execution, delivery and performance of this Agreement (i) have been
duly authorized by all requisite corporate or similar action on its part and
(ii) will not contravene any provision of its charter or by-laws or any order of
any court or other governmental authority having applicability to it or any
applicable law, and (b) this Agreement has been duly executed and delivered by
it and constitutes its legal, valid and binding obligation.

 

22.



--------------------------------------------------------------------------------

ARTICLE VII

INTERCREDITOR ARRANGEMENTS

Section 7.1 Security Interests. The Collateral Agent and each of the Secured
Creditors hereby agree that, notwithstanding (i) the order or concurrence of the
timing of the creation, attachment or perfection of any security interest and
(ii) any applicable statutory or case law that would result in a contrary
ordering of priorities or interests, all proceeds of Collateral and other
amounts received by the Collateral Agent under the Collateral Documents shall be
distributed in accordance with Section 4.1(d) and shall at all times be shared
by the Secured Creditors as provided herein. Any and all amounts required to be
provided as cash collateral for L/C Exposure pursuant to the Credit Agreement or
any agreement executed in connection therewith shall be deemed to be Collateral
for purposes of this Agreement.

Section 7.2 Restrictions on Waivers, Amendments and Consents to Creditor
Documents.

(a) Notwithstanding any contrary provisions contained in the Credit Agreement,
as long as there are any outstanding Secured Obligations, no amendment or waiver
of any provision of the Credit Agreement or the other Loan Documents, nor
consent to any departure by the Company or any other Credit Party therefrom,
shall (in the aggregate for all such amendments, waivers and consents) increase
the aggregate commitment under the Credit Agreement or the maximum aggregate
principal amount of Revolving Loans, the unreimbursed Letter of Credit
Disbursements and the L/C Exposure to an amount in excess of $110,000,000,
unless such amendment, waiver or consent shall have been approved in writing by
the Majority Prudential Noteholders; provided that no amendment, waiver, consent
or other modification of any of the Loan Documents shall be effective except
pursuant to the terms of such Loan Documents.

(b) Notwithstanding any contrary provisions contained in the Prudential Note
Agreement, as long as there are any outstanding Secured Obligations, no
amendment or waiver of any provision of the Prudential Note Agreement or any
other Prudential Note Documents, nor consent to any departure by the Company or
any other Credit Party therefrom, shall (in the aggregate for all such
amendments, waivers and consents) increase the aggregate principal amount of
indebtedness evidenced by the Prudential Notes to an amount in excess of the sum
of (i) the aggregate principal amount of the Prudential Series A Notes, the
Prudential Series B Notes, the Prudential Series C Notes and the Prudential
Series D Notes on the date hereof plus (ii) up to $35,000,000 aggregate
principal amount of Prudential Shelf Notes, unless such amendment, waiver or
consent shall have been approved in writing by the Majority Credit Agreement
Lenders; provided that no amendment, waiver, consent or other modification of
any of the Prudential Note Documents shall be effective except pursuant to the
terms of such Prudential Note Documents.

 

23.



--------------------------------------------------------------------------------

(c) Except as specifically set forth in Sections 7.2(a) and (b), nothing in this
Agreement shall restrict the ability of any Secured Creditor to declare events
of default, impose default rates of interest, accelerate the Secured Obligations
held by such Secured Creditor, or amend, modify or waive any term, condition,
covenant or provision of the Creditor Documents to which such Secured Creditor
is a party.

Section 7.3 Release of Collateral. The Collateral Agent is authorized hereby to
execute releases of any security interest or other lien with respect to property
of the Company or any other Credit Party that is sold or to be sold as part of
or in connection with any sale, transfer or other disposition to the extent that
the sale, transfer or other disposition thereof is not prohibited by the terms
of the Credit Agreement, the Prudential Note Agreement or any other Creditor
Document.

Section 7.4 Additional Guarantors and Collateral. Each of the Secured Creditors
hereby covenants and agrees that it will not (i) accept any guaranty of any of
the Secured Obligations by any subsidiary of the Company or any other Person
unless such subsidiary or other Person is simultaneously providing the other
Secured Creditors a comparable guaranty or (ii) take any security interest in or
lien on any assets of the Company, any other Credit Party or any other Person to
secure any of the Secured Obligations unless such security interest or lien is
provided to the Collateral Agent for the benefit of all Secured Creditors.

Section 7.5 Purchase of Collateral. Any Secured Creditor may purchase Collateral
at any public sale of such Collateral pursuant to the Collateral Documents for
cash. In addition, any Secured Creditor may purchase Collateral at any public
sale of such Collateral pursuant to the Collateral Documents and may make
payment on account thereof by using any Secured Obligation then due and payable
to such Secured Creditor from the Person which granted a security interest in
such Collateral as a credit against the purchase price to the extent, but only
to the extent, approved by each of the Majority Credit Agreement Lenders and the
Majority Prudential Noteholders.

Section 7.6 Bankruptcy Proceedings. (a) This Agreement shall survive the
commencement of any Bankruptcy Proceeding and shall continue to govern, to the
fullest extent provided by law, the rights and obligations of the Collateral
Agent and the Secured Creditors with respect to the Collateral and any
distributions in respect thereof in any Bankruptcy Proceeding. The Secured
Creditors and the Collateral Agent agree that they intend for the provisions of
this Agreement to be enforced in a Bankruptcy Proceeding. The Secured Creditors
acknowledge that the effect of this Agreement may be that a Secured Creditor
could receive less than it otherwise would receive in a Bankruptcy Proceeding in
the absence of this Agreement.

(b) The Collateral Agent is not entitled to initiate such actions on behalf of
any Secured Creditor or to appear and be heard on any matter before the
bankruptcy or other applicable court in any such proceeding as the
representative of any Secured Creditor, unless such action or appearance has
been approved in writing by such Secured Creditor. The Collateral Agent is not
authorized in any such proceeding to enter into any agreement for, or give any
authorization or consent with respect to, the postpetition usage of Collateral,
unless such agreement, authorization or consent has been approved in writing by
the Majority Secured Creditors, except as set forth in Section 7.6(c).

 

24.



--------------------------------------------------------------------------------

(c) Except as set forth in this Section 7.6 and Section 7.7 below, nothing
contained herein shall otherwise limit or restrict the independent right of any
Secured Creditor to initiate an action or actions in any bankruptcy,
reorganization, compromise, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar proceeding in its individual capacity or
in its capacity as holder of Secured Obligations and to appear or be heard on
any matter before the bankruptcy or other applicable court in any such
proceeding.

Section 7.7 No Contest of Secured Obligations. Except for breaches of this
Agreement, each Secured Creditor and the Collateral Agent agrees that it will
not at any time contest the validity or enforceability of the Secured
Obligations, or any provisions of any of the Creditor Documents, or the
validity, enforceability, perfection or priority of the liens and security
interests of the Collateral Agent in the Collateral securing the Secured
Obligations.

Section 7.8 Further Assurances, Etc. Each party hereto shall execute and deliver
such other documents and instruments, in form and substance reasonably
satisfactory to the other parties hereto, and shall take such other action, in
each case as any other party hereto reasonably may have requested (at the cost
and expense of the Company which, by countersigning this Agreement, agrees to
pay such costs and expenses), to effectuate and carry out the provisions of this
Agreement, including by recording or filing in such places as the requesting
party may deem desirable, this Agreement or such other documents or instruments.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 No Individual Action. No Secured Creditor may require the Collateral
Agent to take any action hereunder or under the Collateral Documents or with
respect to any of the Collateral except as and to the extent expressly set forth
in this Agreement.

Section 8.2 Successors and Assigns; Replacements and Refinancings. Except as
provided in the second succeeding sentence, none of the Secured Creditors shall
assign or transfer any interest in the Secured Obligations held by it unless
such Secured Creditor shall have caused the assignee or transferee to execute
and deliver to each other Secured Creditor, concurrent with the effectiveness of
such assignment or transfer, a Joinder Agreement (Secured Creditor). Any of the
Secured Obligations may be replaced or refinanced and the lender(s) replacing or
refinancing such Secured Obligations will become a party hereto as a Secured
Creditor(s) with respect to the indebtedness to be provided by it to replace or
refinance such Secured Obligations if the lender replacing or refinancing such
Secured Obligations executes and delivers to each other Secured Creditor a
Joinder Agreement (Secured Creditor). Any Secured Creditor may, without the
consent of any other Secured Creditor, sell one or more participations in any
portion of the Secured Obligations held by such Secured Creditor; provided,
however, that (except as otherwise specified herein) each Secured Creditor shall
remain liable to each other Secured Creditor for the full performance of its
obligations hereunder with the same effect as though no such participation had
been sold and as though any and all amounts, payments or security received by a
participant with whom it dealt in respect of the loan or note participation were
received by such party and shall continue to deal solely and directly with each
other with respect to their respective rights and obligations under this
Agreement. PIM shall cause any

 

25.



--------------------------------------------------------------------------------

Prudential Affiliate that becomes an initial holder of Prudential Shelf Notes
(if such Prudential Affiliate is not already a party to this Agreement) to
execute and deliver a Joinder Agreement (Secured Creditor) concurrent with such
Prudential Affiliate’s becoming a holder of Prudential Shelf Notes. In the event
any Person (if such Person is not already a party to this Agreement) becomes a
provider of a Swap Contract, or becomes a lender under the Credit Agreement
(other than by transfer or assignment (which transfers or assignments are
subject to the requirements of the first sentence of this Section 8.2)), such
Person shall not have the benefits of a Secured Creditor hereunder unless and
until such Person executes and delivers a Joinder Agreement (Secured Creditor).
The Company agrees that, concurrent with any Person becoming a guarantor or
other co-obligor of any portion of the Secured Obligations, it will cause such
Person to execute and deliver to each other party hereto a Joinder Agreement
(Additional Credit Party). Except as provided in Section 8.6(b), this Agreement
is not intended to confer any benefit on, or create any obligation of the
Collateral Agent or any Secured Creditor to, the Company, any other Credit Party
or any third party. This Agreement shall be binding on each of the Company, the
other Credit Parties and its successors and assigns. This Agreement shall be
binding on and inure to the benefit of the successors of each of the Secured
Creditors.

Section 8.3 Notices. Notices and other communications provided for herein or in
the Collateral Documents shall be in writing and shall be delivered by hand or
overnight courier service, mailed or sent by facsimile to the parties hereto at
the respective addresses or facsimile numbers, as applicable, set forth below
such parties’ names on the signature pages hereto or the Joinder Agreement
(Secured Creditor) or Joinder Agreement (Additional Credit Party) pursuant to
which such Persons become parties hereto. All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt if delivered by hand
or overnight courier service or sent by facsimile, or on the date three
(3) Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 8.3 or, in each case, in accordance with the latest
unrevoked direction from such party given in accordance with this Section 8.3.

Section 8.4 Termination. This Agreement and the agency of the Collateral Agent
shall terminate automatically upon the earlier of: (i) the final payment in full
of the outstanding Secured Obligations, the termination of the Credit Agreement
Lenders’ commitments under the Loan Documents and the termination of the shelf
facility under the Prudential Note Documents; provided, however, that this
Section 8.4 and Sections 5.8, 5.9, 5.10 and 8.5 of this Agreement shall survive,
and remain operative and in full force and effect, regardless of such
termination, and further provided that, if the outstanding Secured Obligations
to a Secured Creditor have been paid and satisfied in full and, if such Secured
Creditor is a Credit Agreement Lender, all of its commitments under the Loan
Documents have been terminated, or, if such Creditor is a Prudential Noteholder,
the shelf facility under the Prudential Note Documents has been terminated, then
such Creditor shall be and be deemed released from this Agreement without any
further action being necessary; and (ii) in the event of any dissolution,
winding up, liquidation, reorganization or other insolvency proceeding of the
Company or any other Credit Party, the completion of all distributions from such
proceedings to the Secured Creditors in respect of the Secured Obligations after
the discharge or satisfaction thereof, the satisfaction or discharge of the
obligations under the Collateral Documents and the compliance with the
provisions of this Agreement (including those set forth in Section 4) with
respect to all Deemed Collateral Proceeds and other property received by the
Secured Creditors in respect of the Secured Obligations.

 

26.



--------------------------------------------------------------------------------

Section 8.5 APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

Section 8.6 Amendments and Waivers of Agreement and Collateral Documents. No
amendment, waiver or other modification of any provision of this Agreement or
any of the Collateral Documents shall in any event be effective unless the same
shall be in writing and signed by the Majority Secured Creditors; provided,
however, that:

(a) no such amendment or waiver shall adversely affect any of the Collateral
Agent’s rights, immunities or rights to indemnification hereunder or under the
Collateral Documents or expand its duties hereunder or under the Collateral
Documents without the prior written consent of the Collateral Agent;

(b) no such amendment or waiver of Sections 4.1(a), 4.4, 5.2, 5.8, 5.9, Article
VI, Section 7.8 or Article VIII which affects the duties of the Company or any
other Credit Party shall be effective without the prior written consent of the
Company;

(c) no such amendment or waiver shall modify any provision hereof which is
intended to provide for the equal and ratable security of all Secured
Obligations without the prior written consent of all holders of Secured
Obligations affected thereby;

(d) no such amendment or waiver that (i) decreases the portion of the
Disbursement Amount that any Secured Creditor would receive pursuant to
Section 4.1(d), (ii) has the effect of rendering any Person no longer a Secured
Creditor under this Agreement or the Collateral Documents or (iii) permits the
release of the Company or any other Credit Party of any of its obligations under
this Agreement, shall be effective without the prior written consent of all
Secured Creditors affected thereby;

(e) no such amendment or waiver shall change the definition of “Majority Secured
Creditors” or modify this Section or Sections 3.2, 4.3, 4.4, 7.2 or 7.3 without
the prior written consent of each Secured Creditor; and

(f) no such amendment or waiver of this Section 8.6 shall be effective without
the prior written consent of all parties hereto.

No waiver of any provision of this Agreement and no consent to any departure by
any party hereto from the provisions hereof shall be effective unless such
waiver or consent shall be set forth in a written instrument executed by the
party against which it is sought to be enforced, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any party hereto in any case shall entitle such
party to any other or further notice or demand in the same, similar or other
circumstances.

 

27.



--------------------------------------------------------------------------------

Section 8.7 Waiver of Rights. Neither any failure nor any delay on the part of
any party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, and a single or partial exercise thereof shall not
preclude any other or further exercise or the exercise of any other right, power
or privilege.

Section 8.8 Severability. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provision.

Section 8.9 Counterparts; Effectiveness. This Agreement may be executed in two
or more counterparts, each of which shall constitute an original, but all of
which, when taken together, shall constitute but one instrument. This Agreement
shall become effective on the date (the “Closing Date”) on which this Agreement
shall have been executed and delivered by each Secured Creditor, the Collateral
Agent, the Company and each other Credit Party.

Section 8.10 Section Headings. The Article and Section headings used herein are
for convenience of reference only and are not to affect the construction of or
be taken into consideration in interpreting this Agreement.

Section 8.11 Complete Agreement; No Novation. This Agreement constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior representations, negotiations, writings,
memoranda and agreements. To the extent any provision of this Agreement
conflicts with any other Creditor Document, the provisions of this Agreement
shall be controlling. This Agreement amends and restates in its entirety that
certain Amended and Restated Intercreditor and Collateral Agency Agreement,
dated as of May 20, 2005, by and among the Company, the Collateral Agent,
certain of the Secured Creditors and certain other Persons, and is not intended
to constitute a novation of the obligations thereunder.

[Remainder of page intentionally left blank]

 

28.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Collateral Agent, the Credit Agreement Lenders and the
Prudential Noteholders have caused this Agreement to be duly executed by their
duly authorized officers, all as of the day and year first above written.

 

BANK OF AMERICA, N. A., as Collateral Agent

By:

 

 

Title:

 

 

Bank of America, N.A.

Agency Management

Mail Code: WA1-501-32-37

800 Fifth Avenue, Floor 32

Seattle, WA 98104

Attn: Brenda H. Little

Telephone: (206)358-0048

Facsimile: (206)358-0971

 

BANK OF AMERICA, N. A., as a Credit Agreement Lender and the Issuing Bank

By:

 

 

Title:

 

Senior Vice President

Bank of America, N.A.

121 S.W. Morrison Street, Suite 1700

Portland, OR 97204

Attn: Daryl K. Hogge

Telephone: (503)279-2530

Facsimile: (503)275-1274

SIGNATURE PAGE TO INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Credit Agreement Lender

By:

 

 

Title:

 

 

HSBC Bank USA, National Association

601 SW Second Avenue, Suite 1650

Portland, OR 97204

Attn: Mike Mitchell, Vice President

Telephone: (503) 299-1172

Facsimile: (503) 242-2413

SIGNATURE PAGE TO INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as a Credit Agreement Lender

By:

 

 

Title:

 

 

Union Bank of California, N.A.

407 SW Broadway

Portland, OR 97205

Attn: Robert J. Campo, Vice President

Telephone: (503) 225-3692

Facsimile: (503) 225-2846

SIGNATURE PAGE TO INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

By:

 

 

Title:

  Vice President

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Facsimile: (415) 421-6233

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA, as the sole initial holder of the

Prudential Series A Notes, as a holder of

Prudential Series B Notes, as a holder of

Prudential Series C Notes and as the sole

initial holder of the Prudential Series D Notes

By:

 

 

Title:

  Vice President

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Facsimile: (415) 421-6233

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY, as a holder of Prudential
Series B Notes, as a holder of Prudential Series C Notes

By:

  PRUDENTIAL INVESTMENT MANAGEMENT, INC., as Investment Manager

By:

 

 

Title:

  Vice President

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Facsimile: (415) 421-6233

SIGNATURE PAGE TO INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

COUNTERSIGNED AND AGREED BY THE CREDIT PARTIES:

 

NORTHWEST PIPE COMPANY,

an Oregon corporation

By:

 

 

Name:

  Brian W. Dunham

Title:

  President and Chief Executive Officer

200 S.W. Market Street, Suite 1800

Portland, Oregon 97201

Attn: Chief Executive Officer

Facsimile: (503) 240-6615

With a copy to:

Greg Struxness, Esq.

Ater Wynne LLP

222 S.W. Columbia, Suite 1800

Portland, Oregon 97201

Facsimile: (503) 226-0079

SIGNATURE PAGE TO INTERCREDITOR AGREEMENT